Citation Nr: 1827564	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO. 09-43 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent disabling prior to June 25, 2010 for depressive disorder with alcohol abuse, cognitive disorder not otherwise specified, and opioid dependence (depressive disorder) on a schedular and extraschedular basis. 

2. Entitlement to an evaluation in excess of 50 percent disabling from June 25, 2010 to March 15, 2012 for depressive disorder on an extraschedular basis only. 

3. Entitlement to an evaluation in excess of 20 percent disabling prior to June 2, 2015, and in excess of 20 percent for each lower extremity from June 2, 2015 for gout on an extraschedular basis only. 

4. Entitlement to an evaluation in excess of 10 percent disabling prior to March 16, 2012, and in excess of 20 percent disabling from March 16, 2012 for cervical spine degenerative disc disease (DDD) and spondylosis on an extraschedular basis only. 

5. Entitlement to an evaluation in excess of 10 percent disabling prior to March 16, 2012, and in excess of 20 percent disabling from March 16, 2012 for lumbar spine DDD, spondylosis, and spondylolisthesis with thoracic spine degenerative joint disease (DJD) on an extraschedular basis only. 

6. Entitlement to an evaluation in excess of 10 percent disabling from June 1, 2007 for DJD of the right knee on an extraschedular basis only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on remand from the Court of Appeals for Veterans Claims (Court). It was originally before the Board on appeal from an August 2008 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO). In May 2016 and April 2017, a different Veterans Law Judge remanded these issues; the case has since been assigned to the undersigned.

These issues were denied by the Board in a December 2014 decision. The Veteran appealed that decision to the Court, resulting in a January 2016 Joint Motion for Partial Remand (JMR) by the parties. Specifically, the parties agreed that the Board provided inadequate reasons and bases as to the issue of the schedular evaluation assigned for depressive disorder prior to June 25, 2010, and when describing the completeness of the record when it declined to refer all the issues for extraschedular consideration based on collective impact under Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014). A January 2016 Court Order remanded the matter for compliance with the instructions in the JMR.

The Veteran has perfected appeals for entitlement to a clothing allowance and the validity of debt, but the Board will not take jurisdiction of those issues at this time, because they are based on completely different law and facts. See Board Directive 8430. Those issues will be decided in future Board decisions.


FINDINGS OF FACT

1. Prior to April 25, 2009, the Veteran's depressive disorder manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. The evidence is in equipoise that, from April 25, 2009, the Veteran's depressive disorder manifested in occupational and social impairment with reduced reliability and productivity.

2. Manifestations of the Veteran's depressive disorder, gout, cervical spine DDD and spondylosis, lumbar spine DDD, spondylosis, and spondylolisthesis with thoracic spine DJD, and right knee DJD are considered by the schedular ratings assigned.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 50 percent disabling, but no higher, from April 25, 2009 to June 24, 2010 for depressive disorder on a schedular basis have been met; prior to April 25, 2009 the criteria for an evaluation in excess of 30 percent disabling have not been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9434 (2017).

2. The criteria for an evaluation in excess of 50 percent disabling from June 25, 2010 to March 15, 2012 for depressive disorder on an extraschedular basis have not been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Code 9434 (2017).

3. The criteria for an evaluation in excess of 20 percent disabling prior to June 2, 2015, and in excess of 20 percent for each lower extremity from June 2, 2015 for gout on an extraschedular basis have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Code 5017 (2017).

4. The criteria for an evaluation in excess of 10 percent disabling prior to March 16, 2012, and in excess of 20 percent disabling from March 16, 2012 for cervical spine DDD and spondylosis on an extraschedular basis have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5243 (2017).

5. The criteria for an evaluation in excess of 10 percent disabling prior to March 15, 2012, and in excess of 20 percent disabling from March 16, 2012 for lumbar spine DDD, spondylosis, and spondylolisthesis with thoracic spine DJD on an extraschedular basis have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5243 (2017).

6. The criteria for an evaluation in excess of 10 percent disabling from June 1, 2007 for right knee DJD on an extraschedular basis have not been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes that the issues on appeal were not remanded by the Court on the basis of a failure to notify or assist.

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

II. Schedular Increased Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability, is to be resolved in favor of the Veteran. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In any claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App, 119 (1999).

Depressive disorder is rated under the General Rating Formula for Mental Disorders. A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal). This may be due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Code 9434.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity. This may be due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood). This may be due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted for total occupational and social impairment. This may be due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.

Factual Background and Analysis

In consideration of Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. April 19, 2017) (stating that any reliance on evidence that expert consensus-as adopted by VA-has determined to be unreliable would be impossible to justify with an adequate statement of reasons or bases), the Board will not be discussing Global Assessment of Functioning (GAF) scores (either as related to the Veteran's arguments or as recorded in medical evidence) in its discussion (even though the Board recognizes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (2013) (DSM-5) does not apply in the current case).

The Veteran seeks entitlement to an evaluation in excess of 30 percent prior to June 25, 2010 for depressive disorder. The Court's January 2016 Order specifically did not disturb any other schedular assignments made in the Board's December 2014 decision.

Service treatment records contain a January 2007 psychiatric evaluation documenting the Veteran's complaints of mood swings. He reported symptoms including irritability with verbal outbursts, isolation, sleep trouble, loss of pleasure, and low energy, but denied suicide attempts, assaults, psychosis, obsessive behavior, or feelings of hopelessness. He also reported drinking three to four drinks every night current, in addition to prior substance abuse treatment. A mental status examination found that he was neatly groomed, logical, coherent, and appropriate. Memory and concentration were normal, with good judgment and fair insight. 

The Veteran was first afforded a VA examination regarding his mental health in December 2007. At that time, the Veteran denied any psychiatric hospitalizations or any mental health outpatient care for depression. He reported that he had not worked since retiring from the military, and the VA examiner commented that his decision not to work appears to be due to him avoiding a stressful work environment. The Veteran further reported that he was married with 4 children and that although he maintained strong, supportive family relationships, he would otherwise isolate socially by staying at home. The VA examiner noted that the Veteran was able to appropriately interact with others, complete all activities of daily living, and meet family and work responsibilities. A mental status examination showed no impaired thought process or communication, with cooperative behavior. The Veteran denied suicidal or homicidal ideations as well as delusions and hallucinations, and he was fully alert and oriented with normal speech. There were no obsessive or ritualistic behaviors, no panic attacks, no memory loss, or other cognitive impairments. The Veteran reported symptoms including depressed mood and significant sleep impairment, but denied impairments of impulse control. 

The Veteran was next afforded a VA examination for his depressive disorder in November 2008. At that time, he reported having increased irritability and decreased socialization over the past year, which he attributed to his knee and back pain. He reported that he was unable to work due to his inability to be around people, and his physical limitations. The Veteran appeared clean, neatly groomed, and fully oriented with intact attention, normal affect, and a cooperative attitude. There were no impairments of speech, psychomotor activity, thought processes, or thought content. Judgment and insight were intact, and memory functions and impulse control were normal. There were no delusions or hallucinations, inappropriate behaviors, panic attacks, obsessive or ritualistic behaviors, or homicidal or suicidal thoughts, and no problems with activities of daily living. 

The November 2008 VA examiner found that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning. The examiner also noted that the Veteran did not have deficiencies in judgment, thinking, family relations, or work, but did have a deficiency in mood (irritability). 

On April 25, 2009, the Veteran underwent a private psychiatric evaluation to determine his eligibility for Social Security Administration (SSA) disability benefits. He appeared neatly dressed and well-groomed, alert, and appropriate, although the examining physician noted he was elusive and appeared irritable and annoyed throughout most of the interview; consequently, she noted that the information in the evaluation was suspect, given the Veteran's slightly uncooperative demeanor and occasionally vague reporting. His speech and motor activity were normal, with organized thought processes, and no evidence of formal thought disorder such as hallucinations or delusions. The Veteran denied suicidal or homicidal ideation. His attention and concentration were limited, and his memory appeared impaired. See April 2009 SSA records.

Regarding his ability for occupational functioning, the April 2009 physician reported that the Veteran would be able to understand instructions given by an employer and recall most information, and there was no indication that he would be unable to sustain concentration during a regular work shift. She noted that the Veteran appeared comfortable, with no anxiety, in an unfamiliar environment, although she stated that he may have some difficulty relating to others in an appropriate fashion. See id.

The Veteran's spouse submitted an April 2009 statement which reported the Veteran's mood swings had worsened, that he did not trust others, especially those in authority, and that he argued with his neighbors. She stated he did not want to leave the house and wanted his family to stay at home with him, although when relatives would visit, the Veteran stayed in his room until they left. See April 2009 correspondence.

A May 2009 letter from the Veteran's private physician reported that the Veteran was cognitively impaired by his narcotic medications and that he could not be reasonably expected to hold useful employment. See May 2009 private treatment records.

A May 2009 mental residual functional capacity assessment found that overall, the Veteran was able to meet the basic mental demands of competitive, remunerative, unskilled work on a sustained basis, particularly in settings of low social contact, including the abilities to: understand, carry out, and remember simple instructions; make judgments commensurate with the functions of unskilled work; respond appropriately to supervision, coworkers and work situations; and deal with changes in a routine work setting. See April 2009 SSA records.

A July 2009 statement by a private physician reported that the Veteran had slowed speech and volatile, inappropriate emotional outbursts, was limited in his ability to work due to pain and impaired cognition, and was not expected to be able to perform useful work in the future. The physician also noted that the Veteran was incapable of tolerating even "low stress" work stress and that he had emotional volatility. See July 2009 private treatment records.

The Veteran's private treatment records largely indicate that he was alert and oriented, with intact memory. See, e.g., November 2009 private treatment records. 

Upon review of the evidence above, the Board finds that a 50 percent disability rating is warranted since April 25, 2009.  However, prior to April 25, 2009, a disability rating in excess of 30 percent is not warranted.  

In this regard, the Board notes that prior to April 25, 2009, the preponderance of the evidence reflects the Veteran had only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. The January 2007 psychiatric evaluation, even though it is prior to the appeal period, is probative because it is in close temporal proximity to the start of the appeal period, and is in general agreement with the opinions of the December 2007 and November 2008 VA examiners, who opined the Veteran's depressive disorder minimally interfered with his occupational and social impairment. The is very little evidence that reflects more than an occasional decrease in work efficiency and such evidence is outweighed by the VA examination opinions. Therefore, the Veteran is not entitled to a rating in excess of 30 percent disabling prior to April 25, 2009.
Since April 25, 2009, the Board finds that the evidence is in equipoise that the Veteran's depressive disorder manifested in occupational and social impairment with reduced reliability and productivity rather than only an occasional decrease in work efficiency. The Board finds persuasive the Veteran's spouse's letter explaining reduced reliability socially and the opinions of the Veteran's private physician in May 2009 and July 2009 that he could not perform occupational tasks. This evidence has equal weight against the April 2009 private physician's opinion that the Veteran was able to sustain concentration during a work shift (the Board notes the physician also stated that the Veteran may have difficulty relating to others in an appropriate fashion) and the May 2009 mental residual functional capacity assessment. Therefore, the Board finds the evidence in equipoise that the Veteran is entitled to a 50 percent rating from April 25, 2009, the date of the April 2009 SSA psychiatric evaluation.

However, the Veteran is not entitled to a rating in excess of 50 percent at any time during the appeal period, because the preponderance of the evidence does not reflect occupational and social impairment with deficiencies in most areas. The Board finds persuasive the opinion of the November 2008 VA examiner who specifically opined that the Veteran only have a deficiency in mood. When discussed, the Veteran's relationship with his family appears to be good (even if his spouse says sometimes he is non-social) and his judgment and thought processes are almost always described as normal or intact. Even if the Board were to concede the Veteran was deficient in work (as is the opinion of his private physician in May 2009 and July 2009), the evidence still reflects that he is not deficient in most areas. Therefore, he is not entitled to a 70 percent disabling rating at any time during the appeal period.

The Veteran is likewise not entitled to a 100 percent disabling rating at any time during the appeal period because the evidence reflects that he maintained a good relationship with his family and was generally able to act appropriately with physicians and VA examiners. Thus, the preponderance of the evidence reflects he did not have total social impairment, even if VA concedes he had total occupational impairment. Because the Veteran must have total occupational and social impairment, he is not entitled to a 100 percent disabling rating.

Accordingly, the Veteran is entitled to a 50 percent disabling evaluation, but no higher, from April 25, 2009, but no sooner. 

III. Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular rating is warranted for all the issues on appeal, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1) (2017). The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate. 

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See id.

In its April 2017 remand, the Board sought referral from the Director of the Compensation Service, in consideration of Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014). The Director opined that extraschedular ratings were not warranted. See November 2017 advisory opinion. The Board finds that in this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities (including gout; depressive disorder with alcohol abuse in early remission, cognitive disorder NOS, and opioid dependence; DDD and spondylosis of the cervical spine; DDD, spondylosis, and spondylolisthesis of the lumbar spine, with DJD of the thoracic spine; and DJD of the right knee) that would render the schedular criteria inadequate. The Veteran's symptoms, as discussed in the December 2014 Board decision, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical. Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment. In other words, he did not have any symptoms from his service-connected disorders that are unusual or different from those contemplated by the schedular criteria. Accordingly, the Board finds the manifestations of the Veteran's disabilities are considered by the schedular ratings assigned. Based on the foregoing, the Board finds the schedular evaluation is adequate. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

As noted before, the Court's Order (and more specifically, the JMR it enforces) remanded the extraschedular issues on appeal only on the basis that the Board inadequately discussed why it denied referral for extraschedular consideration based on collective impact under Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014), while at the same time remanding for development of new evidence regarding collective functional impact for the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

VA issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), to clarify that an extraschedular rating is no longer available based on the combined effect of multiple service-connected disabilities. See 82 Fed. Reg. 57830 (December 8, 2017). The final rule, effective January 8, 2018, applies to all applications for benefits that are received or pending before VA, the Court, or the U.S. Court of Appeals for the Federal Circuit on that date. Because these issues were pending before VA on January 8, 2018, Johnson is inapplicable and discussion of the collective impact of the Veteran's disabilities is no longer necessary or appropriate.


ORDER

Prior to April 25, 2009, entitlement to an evaluation in excess of 30 percent for depressive disorder with alcohol abuse, cognitive disorder not otherwise specified, and opioid dependence is denied.

From April 25, 2009 to June 24, 2010 a 50 percent disability rating for depressive disorder with alcohol abuse, cognitive disorder not otherwise specified, and opioid dependence on a schedular is granted, subject to the regulations governing monetary awards.

Entitlement to an evaluation in excess of 50 percent disabling from June 25, 2010, to March 15, 2012 for depressive disorder on an extraschedular basis is denied.

Entitlement to an evaluation in excess of 20 percent disabling prior to June 2, 2015, and in excess of 20 percent for each lower extremity from June 2, 2015 for gout on an extraschedular basis is denied.

Entitlement to an evaluation in excess of 10 percent disabling prior to March 16, 2012, and in excess of 20 percent disabling from March 16, 2012 for cervical spine DDD and spondylosis on an extraschedular basis is denied.

Entitlement to an evaluation in excess of 10 percent disabling prior to March 16, 2012, and in excess of 20 percent disabling from March 16, 2012 for lumbar spine DDD, spondylosis, and spondylolisthesis with thoracic spine DJD on an extraschedular basis is denied.




Entitlement to an evaluation in excess of 10 percent disabling from June 1, 2007 for right knee DJD on an extraschedular basis is denied.




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


